VOTING AND LOCKUP AGREEMENT

VOTING AND LOCKUP AGREEMENT, dated as of January__, 2018 (this “Agreement”), by
and between by and among Longfin Corp, a Delaware corporation with offices
located at 16-017, 85 Broad Street, New York, New York 10004 (the “Company”) and
the stockholder signatory hereto (the “Stockholder”).

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of January 22, 2018 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have, severally but not jointly, agreed to
purchase (i) the Series A Notes (as defined in the Securities Purchase
Agreement) which can be converted into the Series A Conversion Shares (as
defined in the Securities Purchase Agreement) in accordance with the terms of
the Series A Notes (ii) the Series B Notes (as defined in the Securities
Purchase Agreement) which can be converted into the Series B Conversion Shares
(as defined in the Securities Purchase Agreement) in accordance with the terms
of the Series B Note; and (iii) the Warrant (as defined in the Securities
Purchase Agreement) which can be exercisable to purchase Warrant Shares (as
defined in the Securities Purchase Agreement) in accordance with the terms of
the Warrants.

WHEREAS, as of the date hereof, the Stockholder owns ______ shares of Common
Stock (as defined in the Securities Purchase Agreement) (the “Stockholder
Shares”), which represent approximately [   ]% of the total voting power of the
Company; and

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that the
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Stockholder Shares and other securities of the
Company now owned and which may hereafter be acquired by the Stockholder and any
other securities of the Company (the “Other Securities”, and together with the
Stockholder Shares, the “Stockholder Securities”), if any, which Stockholder is
currently entitled to vote, or after the date hereof becomes entitled to vote,
at any meeting of the stockholders of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT OF THE STOCKHOLDER

SECTION 1.01.  Voting Agreement.  Subject to the last sentence of this
Section 1.01, the Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, or in any action by written consent
of the Company’s stockholders in lieu of a meeting, the Stockholder shall vote
the Stockholder Securities, which Stockholder is currently entitled to vote, or
after the date hereof becomes entitled to vote, at any meeting of the
stockholders of the Company or by written consent in lieu of a meeting: (a) in
favor of the Stockholder Approval (as defined in the Securities Purchase
Agreement) and the Stockholder Resolutions (as defined in the Securities
Purchase Agreement), in each case, as described in Section 4(x) of the
Securities Purchase Agreement; (b) in favor of any action by the Company
(including, without limitation, any reverse stock split or increase in the
authorized shares of the Company) as necessary to cure any breach of Section
4(l) of the Securities Purchase Agreement and (c) against any proposal or any
other corporate action or agreement that would result in (or the failure of
which would result in the continuation of) a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Stockholder
acknowledges receipt and review of a copy of the Securities Purchase Agreement
and the other Transaction Documents.  The obligations of the Stockholder under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to the Company and each of the
Investors as follows:

SECTION 2.01.  Authority Relative to this Agreement.  The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

SECTION 2.02.  No Conflict.  (a)  The execution and delivery of this Agreement
by the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Stockholder Securities owned by the
Stockholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Stockholder Securities owned by the Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or the Stockholder Securities
owned by the Stockholder is bound.

(b)The execution and delivery of this Agreement by the Stockholder does not, and
the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder. 

SECTION 2.03.  Title to the Stock.  As of the date hereof, the Stockholder is
the beneficial owner of the Stockholder Shares, which are entitled to vote,
without restriction, on all matters brought before holders of capital stock of
the Company, which Stockholder Shares represent on the date hereof approximately
[   ]% of the voting power of the Company.  Such Stockholder Shares are all the
securities of the Company owned, either of record or beneficially, by the
Stockholder.  Such Stockholder Shares are beneficially owned free and clear of
all Encumbrances (as defined below).  The Stockholder has not appointed or
granted any proxy, which appointment or grant is still effective, with respect
to the Stockholder Securities beneficially owned by the Stockholder.

ARTICLE III

COVENANTS

SECTION 3.01.  Lock-Up Agreement.  

(a)During the period commencing on the date hereof and ending on the date no
Notes (as defined in the Securities Purchase Agreement) remain outstanding, the
Stockholder will not, directly or indirectly, (i) either (x) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase, make any short sale or otherwise dispose of or agree to dispose of,
directly or indirectly, any equity securities of the Company, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any equity securities of the
Company owned directly by the Stockholder (including holding as a custodian) or
with respect to which the Stockholder has beneficial ownership within the rules
and regulations of the Securities and Exchange Commission or (y) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any equity securities of the Company,
owned directly by the Stockholder (including holding as a custodian) or with
respect to which the Stockholder has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission or issued or issuable upon
conversion, exercise or otherwise, as applicable, pursuant to any securities of
the Company owned directly by the Stockholder (including holding as a custodian)
or with respect to which the Stockholder has beneficial ownership within the
rules and regulations of the Securities and Exchange Commission, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise (including, without limitation, the Stockholder Securities,
collectively, the “Lock-Up Securities”) or (ii) grant a proxy or power of
attorney with respect to, or create or permit to exist any security interest,
lien, claim, pledge, option, right of first refusal, agreement, limitation on
the Stockholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to any Lock-Up Securities or (iii)
initiate, solicit or encourage any person to take actions which could reasonably
be expected to lead to the occurrence of any of the foregoing.   

(b)The foregoing restriction is expressly agreed to preclude the Stockholder or
any affiliate of the Stockholder from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Lock-Up Securities even if the
Lock-Up Securities would be disposed of by someone other than the Stockholder.
 Such prohibited hedging or other transactions would include, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Lock-Up Securities or with respect to any security that includes, relates
to, or derives any significant part of its value from the Lock-Up Securities. 

(c)Notwithstanding the foregoing, the Stockholder may transfer the Lock-Up
Securities (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the terms and conditions of this
Agreement, including, without limitation the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the Stockholder or the
immediate family of the Stockholder, provided that the trustee of the trust
agrees to be bound in writing by the terms and conditions of this Agreement,
including, without limitation the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.  The undersigned
now has, and, except as contemplated by clauses (i) and (ii) above, for the
duration of this Agreement will have, good and marketable title to the Lock-Up
Securities, free and clear of all Encumbrances whatsoever.  The Stockholder also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Lock-Up
Securities except in compliance with the foregoing restrictions. 

SECTION 3.02.  Company Cooperation.  The Company hereby covenants and agrees
that it will not, and the Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement (other
than this Agreement) on any of the Lock-Up Securities subject to this Agreement.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01.  Further Assurances.  The Stockholder shall execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

SECTION 4.02.  Entire Agreement.  This Agreement constitutes the entire
agreement between the Company and the Stockholder with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholder with respect to the
subject matter hereof.

SECTION 4.03.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

SECTION 4.04.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
 Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

SECTION 4.05.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.  The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York or the Southern District of New York by registered mail, return
receipt requested, directed to the party being served at its address set forth
on the signature ages to this Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts.  Each of the Company and the Stockholder irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

SECTION 4.06.  Successors and Assigns.  The Stockholder understands and agrees
that this Agreement is irrevocable and shall be binding upon the Stockholder’s
heirs, legal representatives, successors, and assigns.

[The remainder of the page is intentionally left blank]

--------------------------------------------------------------------------------

4821-8066-7738

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting and Lockup Agreement as of the date first written above.

 

 

LONGFIN CORP

 

 

By:
Name: 

Title:

Address:

Longfin Corp
16-017
85 Broad Street
New York, New York 10004

Telephone: __________

Attention: ___________

 

STOCKHOLDER:

__________________________

 

 

 

By:  ___________________________
Name:  
Title:   
 

Address:  

 

--------------------------------------------------------------------------------

4821-8066-7738